     Case 3:20-cv-00576-W-BLM Document 13 Filed 04/30/20 PageID.103 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO UNIFIED SCHOOL                          Case No.: 20-CV-576 W (BLM)
     DISTRICT,
12
                                      Plaintiff,       ORDER GRANTING JOINT
13                                                     MOTION TO DISMISS WITH
     v.                                                PREJUDICE [DOC. 11]
14
     NATIONAL UNION FIRE INSURANCE
15
     COMPANY OF PITTSBURGH, et al.,
16
17                                 Defendants.
18        Pending before the Court is a joint motion to dismiss this case with prejudice.
19   Good cause appearing, the Court GRANTS the joint motion [Doc. 11] and ORDERS the
20   case DISMISSED WITH PREJUDICE.
21
22        IT IS SO ORDERED.
23   Dated: April 30, 2020
24
25
26
27
28

                                                   1
                                                                              20-CV-576 W (BLM)
